IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,326-01


                        EX PARTE DALE THOMAS BURNS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 4280-A IN THE 46TH DISTRICT COURT
                           FROM HARDEMAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of metal or body armor and sentenced to thirty-three years’ imprisonment. The Amarillo

Court of Appeals affirmed the conviction. Burns v. State, No. 07-15-00229-CR (Tex.

App.—Amarillo Apr. 1, 2016) (not designated for publication).

        This Court received this 11.07 application on August 21, 2017 and dismissed the writ

application for non-compliance with the Rules of Appellate Procedure on September 6, 2017. TEX .

R. APP . P. 73.1(d). The Court has since received Applicant’s “Motion to Have Court Correct Clerical
                                                                                                  2

Error.” It is evident that the Court dismissed Applicant’s 11.07 writ application in error. We now

withdraw our order of September 6, 2017, and reconsider the case on our own motion. TEX . R. APP .

P. 79.2(d).

       The trial court’s findings address three of the four grounds Applicant raises. This Court has

undertaken an independent review of all the evidence in the record. Therefore, based on the trial

court’s findings of fact and conclusions of law as well as this Court’s independent review of the

entire record, we deny relief.



Filed: June 27, 2018
Do not publish